Citation Nr: 1119390	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-34 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to total disability benefits based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to September 1993.

This case comes before the Board of Veterans' Appeals (Board) from a rating decision of November 2008 from the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to TDIU.  

In March 2011, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming entitlement to TDIU.   He is service connected for the following disorders:  A lumbar spine disorder rated as 40 percent disabling, a gait disturbance associated with tinnitus rated as 30 percent disabling, a depressive disorder rated as 30 percent disabling, a radiculopathy of the left lower extremity rated as 20 percent disabling, bilateral otosclerosis with hearing loss rated as 10 percent disabling, a right inguinal hernia rated as 10 percent disabling, a left wrist tendonitis rated as 10 percent disabling and irritable bowel syndrome (IBS) rated as 10 percent disabling.  His combined rating is 90 percent disabling.

The Board finds that further development is necessary to properly adjudicate this matter.  The most recent VA examination from October 2010 noted the Veteran to have retired from his job in electronics maintenance due to back problems.  However there is no opinion in this examination as to the effects of his back or the associated left lower extremity radiculopathy on his ability to perform any substantially gainful work at present.  This examination did find that he had no significant effects on his occupation from his left wrist tendonitis or his IBS.  An earlier examination from June 2008 did indicate that he was limited to sedentary employment due to his back and hernia conditions.  Other records from 2009 documenting mental health treatment are noted to record the Veteran's expressions of his beliefs that he is no longer able to work due to medical problems, but do not contain a formal doctor's opinion regarding whether he is unemployable due to his service connected conditions.  Likewise the other medical records do not clearly indicate whether he is unemployable from all forms of substantial gainful employment.  He is noted to have reported his education level to include high school and one year of college.  However his work history is shown to have been in maintenance.  

At his March 2011 hearing the Veteran testified that he was recently granted Social Security disability benefits the previous August.  No records have been obtained from the Social Security Administration (SSA).  Previous attempts to obtain such records in August 2006 and November 2006 were unsuccessful, however such attempts may have been premature as they were done during a time when he had a claim pending, but there might not have been any medical records available at the time.  As such records are pertinent to this claim, particularly since the Veteran has now alleged having been granted disability benefits based on his service connected disabilities, another attempt should be made to obtain such records.

Additionally, if the SSA records once obtained do not contain sufficient evidence upon which to properly adjudicate this claim for TDIU, (or if such records are not available) further examination will be necessary to address whether the Veteran's service connected disabilities render the Veteran unemployable.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain from the Social Security Administration a copy of any decision that was made on a claim for Social Security disability benefits awarded, as well as the medical records relied upon concerning any determination rendered.  All efforts to obtain these records should be fully documented, and the Social Security Administration should provide a negative response if records are not available.

2.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all medical care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to diagnosis and treatment for his service connected disorders.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, the AOJ should notify the Veteran of such and describe the efforts used in requesting these records.  

3.  Thereafter, if the above development does not provide sufficient evidence to properly adjudicate this matter, the AOJ should schedule the Veteran for a VA examination, by the appropriate specialist(s), to specifically provide an opinion as to the occupational impact of the Veteran's service-connected disabilities, currently shown to be a lumbar spine disorder, a gait disturbance associated with tinnitus rated, a depressive disorder, a radiculopathy of the left lower extremity, bilateral otosclerosis with hearing loss, a right inguinal hernia, a left wrist tendonitis and IBS.  The claims file, this REMAND, and treatment records must be made available to, and be reviewed by, the examiner in connection with the examination.  All necessary tests and studies should be conducted in order to render the requested opinion.  

Following review of the claims file and examination of the aforementioned service-connected disabilities, the examiner should render an opinion as to whether the Veteran's service-connected disorders prevent the Veteran from being gainfully employed.  The examiner should clearly outline the rationale for any opinion expressed and all clinical findings should be reported in detail.  If any requested medical opinion cannot be given, the examiner should state the reason why.

4.  After completion of the above, and after any additional development deemed appropriate is complete, the AOJ should readjudicate the Veteran's claim for a TDIU.  If the benefit sought is not granted, the Veteran and his representative should be provided a supplemental statement of the case and appropriate time to respond before returning the case to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board, if in order. The Veteran need take no action unless otherwise notified; however, the Veteran is advised that failure to cooperate by reporting for examination without good cause may have adverse consequences on his claim. 38 C.F.R. § 3.655 (2010).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


